 



Exhibit 10.1
SANGAMO BIOSCIENCES, INC.
3,000,000 SHARES
CONTROLLED EQUITY OFFERINGSM
SALES AGREEMENT
May 18, 2007
CANTOR FITZGERALD & CO.
110 East 59th Street
New York, NY 10022
Ladies and Gentlemen:
          SANGAMO BIOSCIENCES, INC., a Delaware corporation (the “Company”),
confirms its agreement (this “Agreement”) with Cantor Fitzgerald & Co.
(“CF&Co”), as follows:
     1.   Issuance and Sale of Shares. The Company agrees that, from time to
time during the term of this Agreement, on the terms and subject to the
conditions set forth herein, it may issue and sell through CF&Co, acting as
agent and/or principal, up to THREE MILLION (3,000,0000 shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock” or “Shares”). The
issuance and sale of Shares through CF&Co will be effected pursuant to the
Registration Statement (as defined below) filed by the Company and declared
effective by the Securities and Exchange Commission (the “Commission”), although
nothing in this Agreement shall be construed as requiring the Company to use the
Registration Statement to issue Common Stock.
          The Company has filed, in accordance with the provisions of the
Securities Act of 1933, as amended, and the rules and regulations thereunder
(collectively, the “Securities Act”), with the Commission a registration
statement on Form S-3 (File No. 333-134516), including a base prospectus, with
respect to equity and other offerings, including the Shares, and which
incorporates by reference documents that the Company has filed or will file in
accordance with the provisions of the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder (collectively, the “Exchange
Act”). The Company has prepared a prospectus supplement (the “Prospectus
Supplement”) to the base prospectus included as part of such registration
statement. The Company has furnished to CF&Co, for use by CF&Co, copies of one
or more prospectuses included as part of such registration statement, as
supplemented by the Prospectus Supplement, relating to the Shares. Except where
the context otherwise requires, such registration statement, as amended when it
became effective, including all documents filed as part thereof or incorporated
by reference therein, and including any information contained in a Prospectus
(as defined below) subsequently filed with the Commission pursuant to Rule
424(b) under the Securities Act and also including any other registration
statement filed pursuant to Rule 462(b) under the Securities Act, collectively,
are herein called the “Registration Statement,” and the base prospectus,
including all documents incorporated therein by reference, included in the
Registration Statement, as it may be supplemented by the Prospectus

 



--------------------------------------------------------------------------------



 



Supplement, in the form filed by the Company with the Commission pursuant to
Rule 424(b) under the Securities Act is herein called the “Prospectus.” Unless
otherwise provided herein, any reference herein to the Registration Statement,
the Prospectus or any amendment or supplement thereto shall be deemed to refer
to and include the documents incorporated by reference therein, and unless
otherwise provided herein, any reference herein to the terms “amend,”
“amendment” or “supplement” with respect to the Registration Statement or the
Prospectus shall be deemed to refer to and include the filing after the
execution hereof of any document with the Commission deemed to be incorporated
by reference therein. For purposes of this Agreement, all references to the
Registration Statement, the Prospectus or to any amendment or supplement thereto
shall be deemed to include any copy filed with the Commission pursuant to its
Electronic Data Gathering Analysis and Retrieval System (“EDGAR”).
     2.   Placements. Each time that the Company wishes to issue and sell Shares
hereunder (each, a “Placement”), it will notify CF&Co by email notice (or other
method mutually agreed to in writing by the parties) containing the parameters
in accordance with which it desires the Shares to be sold, which shall at a
minimum include the number of Shares to be issued (the “Placement Shares”), the
time period during which sales are requested to be made, any limitation on the
number of Shares that may be sold in any one day and any minimum price below
which sales may not be made (a “Placement Notice”), a form of which containing
such minimum sales parameters necessary is attached hereto as Schedule 1. The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 2 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from CF&Co set forth on Schedule 2, as such Schedule 2 may be
amended from time to time. The Placement Notice shall be effective upon receipt
by CF&Co unless and until (i) in accordance with the notice requirements set
forth in Section 4, CF&Co declines to accept the terms contained therein for any
reason, in its sole discretion, (ii) the entire amount of the Placement Shares
have been sold, (iii) in accordance with the notice requirements set forth in
Section 4, the Company suspends or terminates the Placement Notice, (iv) the
Company issues a subsequent Placement Notice with parameters superseding those
on the earlier dated Placement Notice, or (iv) the Agreement has been terminated
under the provisions of Section 11. The amount of any discount, commission or
other compensation to be paid by the Company to CF&Co in connection with the
sale of the Placement Shares shall be calculated in accordance with the terms
set forth in Schedule 3. It is expressly acknowledged and agreed that neither
the Company nor CF&Co will have any obligation whatsoever with respect to a
Placement or any Placement Shares unless and until the Company delivers a
Placement Notice to CF&Co and CF&Co does not decline such Placement Notice
pursuant to the terms set forth above, and then only upon the terms specified
therein and herein. In the event of a conflict between the terms of this
Agreement and the terms of a Placement Notice, the terms of the Placement Notice
will control.
     3.   Sale of Placement Shares by CF&Co. Subject to the terms and conditions
herein set forth, upon the Company’s issuance of a Placement Notice, and unless
the sale of the Placement Shares described therein has been declined, suspended,
or otherwise terminated in accordance with the terms of this Agreement, CF&Co,
for the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices to
sell such Placement Shares up to the amount specified, and otherwise in
accordance with the terms of such Placement Notice. CF&Co will provide written
confirmation to the Company no later than the

 



--------------------------------------------------------------------------------



 



opening of the Trading Day (as defined below) immediately following the Trading
Day on which it has made sales of Placement Shares hereunder setting forth the
number of Placement Shares sold on such day, the compensation payable by the
Company to CF&Co pursuant to Section 2 with respect to such sales, and the Net
Proceeds (as defined below) payable to the Company, with an itemization of the
deductions made by CF&Co (as set forth in Section 5(a)) from the gross proceeds
that it receives from such sales. CF&Co may sell Placement Shares by any method
permitted by law deemed to be an “at the market” offering as defined in Rule 415
of the Securities Act, including without limitation sales made directly on the
Nasdaq Global Market (the “NASDAQ”) or on any other existing trading market for
the Common Stock (and together with the NASDAQ, an “Exchange”) or to or through
a market maker. The Company acknowledges and agrees that (i) there can be no
assurance that CF&Co will be successful in selling Placement Shares, and
(ii) CF&Co will incur no liability or obligation to the Company or any other
person or entity if it does not sell Placement Shares for any reason other than
a failure by CF&Co to use its commercially reasonable efforts consistent with
its normal trading and sales practices to sell such Placement Shares as required
under this Section 3. For the purposes hereof, “Trading Day” means any day on
which Common Stock is purchased and sold on the principal market on which the
Common Stock is listed or quoted.
     4.   Suspension of Sales. The Company or CF&Co may, upon notice to the
other party in writing (including by email correspondence to each of the
individuals of the other Party set forth on Schedule 2, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice is sent, other than via auto-reply) or by telephone (confirmed
immediately by verifiable facsimile transmission or email correspondence to each
of the individuals of the other Party set forth on Schedule 2), suspend any sale
of Placement Shares; provided, however, that such suspension shall not affect or
impair either party’s obligations with respect to any Placement Shares sold
hereunder prior to the receipt of such notice. Each of the Parties agrees that
no such notice under this Section 4 shall be effective against the other unless
it is made to one of the individuals named on Schedule 2 hereto, as such
Schedule may be amended from time to time.
     5.   Settlement.
          (a)  Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Business Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by CF&Co at which
such Placement Shares were sold, after deduction for (i) CF&Co’s commission,
discount or other compensation for such sales payable by the Company pursuant to
Section 2 hereof, (ii) any other amounts due and payable by the Company to CF&Co
hereunder pursuant to Section 7(g) (Expenses) hereof, and (iii) any transaction
fees imposed by any governmental or self-regulatory organization in respect of
such sales.
          (b)  Delivery of Placement Shares. On or before each Settlement Date,
the Company will, or will cause its transfer agent to, electronically transfer
the Placement Shares being sold by crediting CF&Co’s or its designee’s (provided
CF&Co shall have given the Company written notice of such designee at least one
Business Day prior to the Settlement Date) account at The

 



--------------------------------------------------------------------------------



 



Depository Trust Company through its Deposit and Withdrawal at Custodian System
or by such other means of delivery as may be mutually agreed upon by the parties
hereto and, upon receipt of such Placement Shares, which in all cases shall be
freely tradable, transferable, registered shares in good deliverable form, CF&Co
will deliver the related Net Proceeds in same day funds to an account designated
by the Company prior to the Settlement Date. If the Company defaults in its
obligation to deliver Placement Shares on a Settlement Date, the Company agrees
that in addition to and in no way limiting the rights and obligations set forth
in Section 9(a) (Indemnification) hereto, it will (i) hold CF&Co harmless
against any loss, claim, damage, or expense (including reasonable legal fees and
expenses), as incurred, arising out of or in connection with such default by the
Company and (ii) pay to CF&Co any commission, discount, or other compensation to
which it would otherwise have been entitled absent such default.
     6.   Representations and Warranties of the Company. The Company represents
and warrants to, and agrees with, CF&Co that as of the date of this Agreement
and as of each Representation Date (as defined in Section 7(m) below) on which a
certificate is required to be delivered pursuant to Section 7(m) of this
Agreement, as the case may be:
          (a)  Registration Statement and Prospectus. The Company has been since
the time of initial filing of the Registration Statement and continues to be
eligible to use Form S-3 for the offering of the Shares. The Registration
Statement has been filed with the Commission and has been declared effective
under the Securities Act. The Registration Statement has named CF&Co as an
underwriter, acting as principal and/or agent that the Company might engage in
the section entitled “Plan of Distribution.” The Company has not received, and
has no notice of, any order of the Commission preventing or suspending the use
of the Registration Statement, or threatening or instituting proceedings for
that purpose. Any statutes, regulations, contracts or other documents that are
required to be described in the Registration Statement or the Prospectus or to
be filed as exhibits to the Registration Statement have been so described or
filed. Copies of the Registration Statement, the Prospectus, and any such
amendments or supplements and all documents incorporated by reference therein
that were filed with the Commission on or prior to the date of this Agreement
have been delivered, or made available through EDGAR, to CF&Co and their
counsel. The Company has not distributed and will not distribute any offering
material in connection with the offering or sale of the Placement Shares other
than the Registration Statement and the Prospectus. The Common Stock is
currently listed on the NASDAQ under the trading symbol “SGMO.”
          (b)  No Misstatement or Omission. The Registration Statement, when it
became or becomes effective, and the Prospectus, and any amendment or supplement
thereto, on the date of such Prospectus or amendment or supplement, conformed or
will conform in all material respects with the requirements of the Securities
Act. At each Settlement Date, the Registration Statement and the Prospectus, as
of such date, will conform in all material respects with the requirements of the
Securities Act. The Registration Statement, when it became or becomes effective,
did not, or will not, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Prospectus and any amendment or
supplement thereto, on the date thereof and at each Settlement Date, did not or
will not include an untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The foregoing shall
not apply to statements in, or omissions from, any such

 



--------------------------------------------------------------------------------



 



document made in reliance upon, and in conformity with, information furnished to
the Company by CF&Co specifically for use in the preparation thereof.
          (c)  Conformity with Securities Act and Exchange Act. The documents
incorporated by reference in the Registration Statement, the Prospectus or any
amendment or supplement thereto, when such documents were or are filed with the
Commission under the Securities Act or the Exchange Act or became or become
effective under the Securities Act, as the case may be, conformed or will
conform in all material respects with the requirements of the Securities Act and
the Exchange Act, as applicable.
          (d)  Financial Information. The financial statements of the Company
and the Subsidiaries (as defined below), together with the related schedules and
notes thereto, set forth or included or incorporated by reference in the
Registration Statement and the Prospectus fairly present, in all material
respects, the financial condition of the Company and the Subsidiaries as of and
at the dates indicated and the results of operations, changes in financial
position, stockholders’ equity and cash flows for the periods therein specified.
Such financial statements, schedules, and notes are in conformity with generally
accepted accounting principles as consistently applied in the United States
throughout the periods involved (except as otherwise stated therein). The
selected financial data included or incorporated by reference in the
Registration Statement and the Prospectus present fairly the information shown
therein and, to the extent based upon or derived from the financial statements,
have been complied on a basis consistent with the financial statements presented
therein. Any pro forma financial statements of the Company and the Subsidiaries,
and the related notes thereto, included or incorporated by reference in the
Registration Statement and the Prospectus present fairly the information shown
therein, have been prepared in accordance with the Commission’s rules and
guidelines with respect to pro forma financial statements and have been properly
compiled on the basis described therein, and the assumptions used in the
preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein. The Company and, to the Company’s knowledge, the Subsidiaries (as
defined below) do not have any material liabilities or obligations, direct or
contingent (including any off-balance sheet obligations), not disclosed in the
Registration Statement and the Prospectus. No other financial statements are
required to be set forth or to be incorporated by reference in the Registration
Statement or the Prospectus under the Securities Act.
          (e)  Conformity with EDGAR Filing. The Prospectus delivered to CF&Co
for use in connection with the sale of the Placement Shares pursuant to this
Agreement will be identical to the versions of the Prospectus created to be
transmitted to the Commission for filing via EDGAR, except to the extent
permitted by Regulation S-T.
          (f)  Organization. Each of the Company and its Subsidiaries (as
defined herein) have been duly incorporated and are validly existing as a
corporation in good standing under the laws of its respective jurisdiction or
organization (as applicable) with full corporate power and authority necessary
to own, hold, lease and/or operate its assets and properties and to conduct the
business in which it is engaged and as described in the Registration Statement
and Prospectus; each of the Company and its Subsidiaries, respectively, is duly
qualified as a foreign entity to transact business and is in good standing in
each jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except where
the failure, individually or in the aggregate, to be so qualified and be in good
standing, or

 



--------------------------------------------------------------------------------



 



have such power and authority would not have a material adverse effect on
(i) the consolidated business, operations, assets, properties, financial
condition, reputation, prospects, or results of operations of the Company and
the Subsidiaries (as defined herein) taken as a whole, (ii) the transactions
contemplated hereby, or (iii) the ability of the Company to perform its
obligation under this Agreement (collectively, a “Material Adverse Effect”). The
Company has full corporate power and authority necessary to enter into and
perform its obligations under this Agreement and to consummate the transactions
contemplated hereby. The Company is in compliance with the laws, orders, rules,
regulations and directives applicable to it, except for any noncompliance that,
individually, or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. Complete and correct copies of the articles of
incorporation and of the bylaws of the Company and all amendments thereto have
been delivered to CF&Co.
          (g)  Subsidiaries. (1) The Company has no “significant subsidiaries”
(as such term is defined in Rule 1-02 of Regulation S-X promulgated under the
Securities Act) other than as listed in Schedule I hereto (each a “Subsidiary”
and, collectively, the “Subsidiaries”).
(2) Other than the capital stock of the Subsidiaries, the Company does not own,
directly or indirectly, any shares of stock or any other equity or long-term
debt securities of any corporation or have any equity interest in any firm,
partnership, joint venture, association or other entity. No options, warrants or
other rights to purchase, agreements or other obligations to issue or other
rights to convert any obligation into shares of capital stock or ownership
interests in the Subsidiaries are outstanding.
          (h)  No Violation or Default. Neither the Company nor any of its
Subsidiaries is (i) in violation of any provision of its charter or bylaws or
similar organizational documents, (ii) is in default in any respect, and no
event has occurred which, with notice or lapse of time or both, would constitute
such a default, in the due performance or observance of any term, covenant, or
condition of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which it is a party or by which it is bound or to which any of its
property or assets is subject, or (iii) is in violation in any respect of any
statute, law, rule, regulation, ordinance, judgment, order or decree of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over the Company, its Subsidiaries or any of
its properties, as applicable (including, without limitation, those administered
by the Food and Drug Administration of the U.S. Department of Health and Human
Services (the “FDA”) or by any foreign, federal, state or local governmental or
regulatory authority performing functions similar to those performed by the
FDA), except, with respect to clauses (ii) and (iii), any violations or defaults
which, singularly or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect. The execution, delivery and performance of
this Agreement, the issuance and sale of the Placement Shares and the
consummation of the transactions contemplated hereby will not conflict with, or
result in any breach of or constitute a default under (nor constitute any event
which with notice, lapse of time or both would result in any breach of, or
constitute a default under), (i) any provision of the charter, bylaws or
organizational documents, as the case may be, of the Company or any of the
Subsidiaries, (ii) any provision of any contract, license, repurchase agreement,
management agreement, indenture, mortgage, deed of trust, bank loan or credit
agreement, note, lease or other evidence of indebtedness, or any lease, contract
or other agreement or instrument to which the Company or any of the Subsidiaries
is a party or by which

 



--------------------------------------------------------------------------------



 



the Company or any of the Subsidiaries, or any of their respective assets or
properties may be bound or affected, except for any breach or default that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect or (iii) any federal, state, local or foreign law,
regulation or rule or any decree, judgment or order applicable to the Company or
any of the Subsidiaries, except for any breach or default that, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.
          (i)  Capitalization. All of the issued and outstanding shares of
capital stock of the Company have been duly and validly authorized and issued
and are fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws and were not issued in violation of any
preemptive right, resale right, right of first refusal or similar right. As of
the date hereof and as of each Closing Date, the Company has or will have, as
the case may be, an authorized, issued and outstanding capitalization as is set
forth in the Registration Statement and the Prospectus (subject, in each case,
to the issuance of shares of Common Stock upon exercise of stock options and
warrants disclosed as outstanding in the Registration Statement and the
Prospectus and grant of options under existing stock option plans described in
the Registration Statement and the Prospectus), and such authorized capital
stock conforms to the description thereof set forth in the Registration
Statement and the Prospectus. Except as described in the Registration Statement
and the Prospectus, as of the date referred to therein, the Company did not have
outstanding any options, warrants, agreements, contracts or other rights in
existence to purchase or acquire from the Company or any Subsidiary of the
Company any shares of the capital stock of the Company or any Subsidiary.
          (j)  Contracts. Each description of a contract, document or other
agreement in the Registration Statement and the Prospectus accurately reflects
in all material respects the terms of the underlying contract, document or other
agreement. Each contract, document or other agreement described in the
Registration Statement and the Prospectus or listed in the exhibits to the
Registration Statement or incorporated therein by reference is in full force and
effect, unless validly terminated in accordance with the provisions thereof, and
is valid and enforceable against the Company or its Subsidiary, as the case may
be, in accordance with its terms. There are no contracts or other documents that
are required under the Securities Act to be filed as exhibits to the
Registration Statement that are not so filed pursuant to the Securities Act.
          (k)  Authorization; Enforceability. This Agreement has been duly
authorized, executed and delivered by the Company and is a legal, valid and
binding agreement of the Company enforceable in accordance with its terms,
except to the extent that (i) enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general equitable principles and (ii) the
indemnification and contribution provisions of Section 9 hereof may be limited
by federal or state securities laws and public policy considerations in respect
thereof.
          (l)  Capital Stock and Placement Shares in Proper Form. The capital
stock of the Company, including the Placement Shares, conforms in all material
respects to the description thereof contained in the Registration Statement and
the Prospectus. The form of certificates for the Placement Shares are in due and
proper form and the holders of the Shares will not be subject to personal
liability under the Delaware General Corporation Law by reason of being such
holders.

 



--------------------------------------------------------------------------------



 



          (m)  Authorization of Placement Shares. The Placement Shares, when
issued and delivered pursuant to the terms approved by the Board of Directors or
a duly designated committee thereof, against payment therefor as provided
herein, will be duly and validly authorized and issued and fully paid and
nonassessable, free and clear of any pledge, lien, encumbrance, security
interest or other claim, including any statutory or contractual preemptive
rights, resale rights, rights of first refusal or other similar rights, and will
be registered pursuant to Section 12 of the Exchange Act.
          (n)  Consents and Permits. (1) The Company and each of its
Subsidiaries has made all filings, applications and submissions required by, and
possesses all approvals, licenses, certificates, certifications, clearances,
consents, exemptions, marks, notifications, orders, permits and other
authorizations issued by, the appropriate federal, state or foreign regulatory
authorities (including, without limitation, the FDA, and any other foreign,
federal, state or local government or regulatory authorities performing
functions similar to those performed by the FDA) necessary for the ownership or
lease of their respective properties or to conduct its businesses as described
in the Registration Statement and the Prospectus (collectively, “Permits”),
except for such Permits the failure of which to possess, obtain or make the same
would not reasonably be expected to have a Material Adverse Effect; and except
as set forth in the Prospectus, neither the Company nor any of its Subsidiaries
has received any written notice of proceedings relating to the limitation,
revocation, cancellation, suspension, modification or non-renewal of any such
Permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would have a Material Adverse Effect, and has any
reason to believe that any such license, certificate, permit or authorization
will not be renewed in the ordinary course. (2) No approval, authorization,
consent or order of or filing with any national, state or local governmental or
regulatory commission, board, body, authority or agency is required in
connection with the issuance and sale of the Placement Shares or the
consummation by the Company of the transactions contemplated hereby other than
(i) registration of the Placement Shares under the Securities Act, (ii) any
necessary qualification under the securities or blue sky laws of the various
jurisdictions in which the Placement Shares are being offered by CF&Co,
(iii) filing of any reports under the Exchange Act, (iv) such approvals obtained
or to be obtained in connection with the approval of the listing of the
Placement Shares on the NASDAQ or other Exchange, or (v) such approvals as may
be required by the rules of the National Association of Securities Dealers
(“NASD”).
          (o)  No Preferential Rights. Except as set forth in the Registration
Statement and the Prospectus, (i) no person, as such term is defined in
Rule 1-02 of Regulation S-X promulgated under the Securities Act (each, a
“Person”), has the right, contractual or otherwise, to cause the Company to
issue or sell to such Person any shares of Common Stock or shares of any other
capital stock or other securities of the Company, (ii) no Person has any
preemptive rights, resale rights, rights of first refusal, or any other rights
(whether pursuant to a “poison pill” provision or otherwise) to purchase any
shares of Common Stock or shares of any other capital stock or other securities
of the Company, (iii) no Person has the right to act as an underwriter or as a
financial advisor to the Company in connection with the offer and sale of the
Shares, and (iv) no Person has the right, contractual or otherwise, to require
the Company to register under the Securities Act any shares of Common Stock or
shares of any other capital stock or other securities of the Company (other than
the registration rights provided in the Asset Purchase Agreement dated
December 4, 2006 with Edward Lifesciences, LLC), or to include any such shares
or other

 



--------------------------------------------------------------------------------



 



securities in the Registration Statement or the offering contemplated thereby,
whether as a result of the filing or effectiveness of the Registration Statement
or the sale of the Placement Shares as contemplated thereby or otherwise.
          (p)  Independent Public Accountant. Ernst & Young LLP (“Ernst &
Young”), whose report on the audited consolidated financial statements of the
Company is filed with the Commission as part of the Registration Statement and
the Prospectus, are and, during the periods covered by their report, were
independent public accountants within the meaning of the Securities Act and the
Public Accounting Oversight Board (United States).
          (q)  Enforceability of Agreements. To the knowledge of the Company,
all agreements between the Company and third parties expressly referenced in the
Prospectus are legal, valid and binding obligations of the Company enforceable
in accordance with their respective terms, except to the extent that
(i) enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles and (ii) the indemnification provisions of certain
agreements may be limited be federal or state securities laws or public policy
considerations in respect thereof and except for any unenforceability that,
individually or in the aggregate, would not unreasonably be expected to have a
Material Adverse Effect.
          (r)  No Litigation. Except as disclosed in the Registration Statement,
there are no actions, suits, claims, investigations, inquiries or proceedings
pending or, to the best of the Company’s knowledge, threatened to which either
the Company or, to the Company’s knowledge, none of the Subsidiaries, nor any of
their respective officers or directors is a party or of which any of their
respective properties or other assets is subject at law or in equity, or before
or by any federal, state, local or foreign governmental or regulatory
commission, board, body, authority or agency that could reasonably be expected
to result in a judgment, decree or order having individually or in the aggregate
a Material Adverse Effect or prevent, or interfere in any material respect with
the consummation of the transactions contemplated hereby.
          (s)  Insurance. The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which they
are engaged or propose to engage after giving effect to the transactions
described in the Registration Statement and the Prospectus; all policies of
insurance and fidelity or surety bonds insuring the Company and each of its
Subsidiaries and their businesses, assets, employees, officers and directors are
in full force and effect; the Company and each of its Subsidiaries is in
compliance with the terms of such policies and instruments in all material
respects; and the Company and each of its Subsidiaries has no reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that is not materially greater
than the current cost.
          (t)  Regulatory Filings. Neither the Company nor any of its
Subsidiaries has failed to file with the applicable regulatory authorities
(including, without limitation, the FDA or any foreign, federal, state or local
governmental or regulatory authority performing functions similar to those
performed by the FDA) any filing, declaration, listing, registration, report or
submission; all such filings, declarations, listings, registrations, reports or
submissions were in compliance with applicable laws when filed and no
deficiencies have been asserted by any applicable regulatory

 



--------------------------------------------------------------------------------



 



authority with respect to any such filings, declarations, listings,
registrations, reports or submissions.
          (u)  Market Capitalization. As of the date of this Agreement, the
aggregate market value of the Company’s voting stock held by nonaffiliates of
the Company was equal to or greater than $150 million.
          (v)  Certain Market Activities. Neither the Company nor, to the
Company’s knowledge, any of the Subsidiaries, nor, to the Company’s knowledge,
any of their respective directors, officers or controlling persons has taken,
directly or indirectly, any action designed, or that has constituted or might
reasonably be expected to cause or result in, under the Exchange Act or
otherwise, the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Placement Shares.
          (w)  Broker/Dealer Relationships. Neither the Company nor any of the
Subsidiaries or any related entities (i) is required to register as a “broker”
or “dealer” in accordance with the provisions of the Exchange Act or
(ii) directly or indirectly through one or more intermediaries, controls or is a
“person associated with a [NASD] member” or “associated person of a [NASD]
member” (within the meaning of Article I of the Bylaws of the NASD).
          (x)  No Reliance. The Company has not relied upon CF&Co or legal
counsel for CF&Co for any legal, tax or accounting advice in connection with the
offering and sale of the Placement Shares.
          (y)  Taxes. The Company and its Subsidiaries have timely filed all
federal, state, local and foreign income and franchise tax returns (or timely
filed applicable extensions therefore) required to be filed and are not in
default in the payment of any taxes which were payable pursuant to said returns
or any assessments with respect thereto, other than any which the Company or any
of its Subsidiaries is contesting in good faith and for which adequate reserves
have been provided.
          (z)  Title to Real and Personal Property. The Company and each of its
Subsidiaries have good and valid title to all property (whether real or
personal) described in the Registration Statement and the Prospectus as being
owned by each of them, in each case free and clear of all liens, claims,
security interests, other encumbrances or defects except such as are described
in the Registration Statement and the Prospectus and those that do not
materially and adversely affect the value of such property and do not materially
interfere with the use made of such property by the Company. All of the property
described in the Registration Statement and the Prospectus as being held under
lease by the Company or a Subsidiary is held thereby under valid, subsisting and
enforceable leases, without any liens, restrictions, encumbrances or claims,
except those that (i) do not materially interfere with the use made or proposed
to be made of such property by the Company or any of its Subsidiaries or
(ii) would not, individually or in the aggregate, have a Material Adverse
Effect.
          (aa)  Intellectual Property. Except as set forth in the Prospectus,
the Company and its Subsidiaries own, possess, license or have other rights to
use all foreign and domestic patents, patent applications, trade and service
marks, trade and service mark registrations, trade names, copyrights, licenses,
inventions, trade secrets, technology, Internet domain names, know-how

 



--------------------------------------------------------------------------------



 



and other intellectual property (collectively, the “Intellectual Property”),
necessary for the conduct of their respective businesses as now conducted or as
proposed in the Prospectus to be conducted except to the extent that the failure
to own or possess adequate rights to use such Intellectual Property would not,
individually or in the aggregate, have a Material Adverse Effect. Except as set
forth in the Prospectus, (a) there are no rights of third parties to any such
Intellectual Property owned by the Company and its Subsidiaries; (b) to the
Company’s knowledge, there is no infringement by third parties of any such
Intellectual Property; (c) to the Company’s knowledge, there is no pending or
threatened action, suit, proceeding or claim by others challenging the Company’s
and its Subsidiaries’ rights in or to any such Intellectual Property; (d) to the
Company’s knowledge, there is no pending or threatened action, suit, proceeding
or claim by others challenging the validity or scope of any such Intellectual
Property; (e) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others that the Company and its
Subsidiaries infringe or otherwise violate any patent, trademark, copyright,
trade secret or other proprietary rights of others; (f) to the Company’s
knowledge, there is no third-party U.S. patent or published U.S. patent
application which contains claims for which an Interference Proceeding (as
defined in 35 U.S.C. § 135) have been commenced against any patent or patent
application described in the Prospectus as being owned by or licensed to the
Company; and (g) the Company and its Subsidiaries have taken all reasonable
steps necessary to perfect its ownership of the Intellectual Property, in each
of clauses (a)-(g) except for such infringement, conflict or action which would
not, singularly or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.
          (bb)  Clinical Studies. The clinical, pre-clinical and other studies
and tests conducted by or on behalf of or sponsored by the Company and its
Subsidiaries were and, if still pending, are being conducted in accordance in
all material respects with all statutes, laws, rules and regulations, as
applicable (including, without limitation, those administered by the FDA or by
any foreign, federal, state or local governmental or regulatory authority
performing functions similar to those performed by the FDA). The descriptions in
the Registration Statement and Prospectus of the results of such studies and
tests are accurate and complete in all material respects and fairly present the
published data derived from such studies and tests. Except as set forth in the
Registration Statement and the Prospectus neither the Company nor any of its
Subsidiaries have received any notices or other correspondence from the FDA or
any other foreign, federal, state or local governmental or regulatory authority
performing functions similar to those performed by the FDA with respect to any
ongoing clinical or pre-clinical studies or tests requiring the termination or
suspension of such studies or tests.
          (cc)  Compliance Program. The Company has established and administers
a compliance program applicable to the Company, to assist the Company and the
directors, officers and employees of the Company in complying with applicable
regulatory guidelines (including, without limitation, those administered by the
FDA and any other foreign, federal, state or local governmental or regulatory
authority performing functions similar to those performed by the FDA).
          (dd)  Environmental Laws. The Company and its Subsidiaries: (i) are in
compliance with any and all applicable federal, state, local and foreign laws,
rules, regulations, decisions and orders relating to the protection of human
health and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (collectively, “Environmental Laws”);

 



--------------------------------------------------------------------------------



 



(ii) have received and are in compliance with all permits, licenses and other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses as described in the Registration Statement and the
Prospectus; and (iii) have not received notice of any actual or potential
liability for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, except, in
the case of any of clauses (i), (ii) or (iii) above, for any such failure to
comply or failure to receive required permits, licenses, or other approvals or
any such liability as would not, individually or in the aggregate, have a
Material Adverse Effect.
          (ee)  Accounting Controls. The Company and each of its Subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.
          (ff)  Disclosure Controls. The Company has established and maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15e and
15d-15e under the Exchange Act), which are designed to ensure that material
information relating to the Company is made known to the Company’s principal
executive officer and its principal financial officer by others within those
entities, particularly during the periods in which the periodic reports required
under the Exchange Act are being prepared, and that such disclosure controls and
procedures are appropriate to allow timely decisions regarding required
disclosure to be included in the Company’s periodic filings under the Exchange
Act. The Company’s certifying officers have evaluated the effectiveness of the
Company’s disclosure controls and procedures as of the most recently ended
quarter (such date, the “Evaluation Date”). The Company presented in its most
recently filed periodic report the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal control over financial
reporting (as such term is defined in Exchange Act Rules 13a-15 and 15d-15) or,
to the Company’s knowledge, in other factors that could significantly affect the
Company’s internal controls.
          (gg)  Sarbanes-Oxley. The principal executive officer and principal
financial officer of the Company have made all certifications required by
Sections 302 and 906 of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”) with
respect to all reports, schedules, forms, statements and other documents
required to be filed by it with the Commission, and the statements contained in
any such certification are complete and correct. The Company, and to its
knowledge after due inquiry, all of the Company’s directors or officers, in
their capacities as such, is in compliance in all material respects with all
applicable effective provisions of the Sarbanes-Oxley Act (and intends to comply
with all applicable provisions that are not yet effective upon effectiveness).
          (hh)  Finder’s Fees. Neither the Company nor any of the Subsidiaries
has incurred any liability for any finder’s fees, broker’s fee, or similar
payments in connection with the

 



--------------------------------------------------------------------------------



 



transactions herein contemplated, except as may otherwise exist with respect to
CF&Co pursuant to this Agreement.
          (ii)  Labor Disputes. There are no existing or threatened labor
disputes with the employees of the Company or, to the Company’s knowledge, any
Subsidiary that, individually or in the aggregate, could reasonably be expected
to have individually or in the aggregate a Material Adverse Effect.
          (jj)  Investment Company Act. Neither the Company nor any of the
Subsidiaries, after giving effect to the offering and sale of the Placement
Shares, will be an “investment company” or an entity “controlled” by an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”).
          (kk)  Casualty. Neither the Company nor, to the Company’s knowledge,
any of the Subsidiaries has sustained since the date of the last audited
financial statements included in the Registration Statement, and the Prospectus
any loss or interference with its respective business from fire, explosion,
flood or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, in each case that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
          (ll)  ERISA. The Company and the Subsidiaries are in compliance with
all presently applicable provisions of the Employee Retirement Income Security
Act of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”), except for any noncompliance that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect..
No “reportable event” (as defined in section 4043 of ERISA) for which the
Pension Benefit Guaranty Corporation has not waived the notice requirement has
occurred in the past three years with respect to any “pension plan” (as defined
in ERISA) for which the Company and the Subsidiaries would reasonably expect to
have any liability. The Company and the Subsidiaries have not incurred and do
not reasonably expect to incur liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “pension plan” or
(ii) Sections 412 or 4971 of the Code. Each “pension plan” for which the Company
or the Subsidiaries would have any liability that is intended to be qualified
under Section 401(a) of the Code has received a favorable determination or
opinion letter to that effect and, to the Company’s knowledge , no event has
occurred since the date of such letter that could reasonably be expected to
result in the loss of such qualification.
          (mm)  Forward Looking Statements. No forward looking statement within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act contained in the Prospectus, the Registration Statement, or any other
document filed with the Commission has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.
          (nn)  CF&Co Purchases. The Company acknowledges and agrees that CF&Co
has informed the Company that CF&Co may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell shares of Common Stock
for its own account while this Agreement is in effect, provided, that (i) no
such purchase or sales shall take place while a Placement Notice is in effect
(except to the extent CF&Co may engage in sales of Placement Shares purchased or
deemed purchased from the Company as a “riskless principal” or in a

 



--------------------------------------------------------------------------------



 



similar capacity) and (ii) the Company shall not be deemed to have authorized or
consented to any such purchases or sales by CF&Co.
          (oo)  No Improper Practices. (i) Neither the Company nor, to the
Company’s knowledge, the Subsidiaries, nor to the Company’s knowledge, any of
their respective executive officers has, in the past five years, made any
unlawful contributions to any candidate for any political office (or failed
fully to disclose any contribution in violation of law) or made any contribution
or other payment to any official of, or candidate for, any federal, state,
municipal, or foreign office or other person charged with similar public or
quasi-public duty in violation of any law or of the character required to be
disclosed in the Prospectus; (ii) no relationship, direct or indirect, exists
between or among the Company or, to the Company’s knowledge, any Subsidiary or
any affiliate of any of them, on the one hand, and the directors, officers and
stockholders of the Company or, to the Company’s knowledge, any Subsidiary, on
the other hand, that is required by the Securities Act to be described in the
Registration Statement and the Prospectus that is not so described; (iii) no
relationship, direct or indirect, exists between or among the Company or any
Subsidiary or any affiliate of them, on the one hand, and the directors,
officers, stockholders or directors of the Company or, to the Company’s
knowledge, any Subsidiary, on the other hand, that is required by the rules of
the NASD to be described in the Registration Statement and the Prospectus that
is not so described; and (iv) except as described in the Prospectus, there are
no material outstanding loans or advances or material guarantees of indebtedness
by the Company or, to the Company’s knowledge, any Subsidiary to or for the
benefit of any of their respective officers or directors or any of the members
of the families of any of them.
          (pp)  Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries, nor, to the knowledge of the Company, any director, officer, agent
or employee of the Company or its Subsidiaries, has, directly or indirectly,
during the last five years, while acting on behalf of the Company or its
Subsidiaries (i) used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity;
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns from
corporate funds; (iii) violated any provision of the Foreign Corrupt Practices
Act of 1977, as amended; (iv) made any other unlawful bribe, rebate, payoff,
influence, kickback or payment to any foreign or domestic government official or
employee.
     7.   Covenants of the Company. The Company covenants and agrees with CF&Co
that:
          (a)  Registration Statement Amendments. After the date of this
Agreement and during any period in which a Prospectus relating to any Placement
Shares is required to be delivered by CF&Co under the Securities Act, (i) the
Company will notify CF&Co promptly when any subsequent amendment to the
Registration Statement, other than documents incorporated by reference, has been
filed with the Commission and/or has become effective, any subsequent supplement
to the Prospectus has been filed and any request by the Commission for any
amendment or supplement to the Registration Statement or Prospectus or for
additional information has been received, (ii) the Company will prepare and file
with the Commission, promptly upon CF&Co’s request, any amendments or
supplements to the Registration Statement or Prospectus that, in CF&Co’s
reasonable judgment, may be necessary or advisable in connection with the
distribution of the Placement Shares by CF&Co (provided, however, that the
failure of CF&Co to make such request shall not relieve the Company of any
obligation or

 



--------------------------------------------------------------------------------



 



liability hereunder, or affect CF&Co’s right to rely on the representations and
warranties made by the Company in this Agreement); (iii) the Company will not
file any amendment or supplement to the Registration Statement or Prospectus
relating to the Placement Shares (except for documents incorporated by
reference) unless a copy thereof has been submitted to CF&Co a reasonable period
of time before the filing and CF&Co has not reasonably objected thereto
(provided, however, (A) that the failure of CF&Co to make such objection shall
not relieve the Company of any obligation or liability hereunder, or affect
CF&Co’s right to rely on the representations and warranties made by the Company
in this Agreement and (B) that the Company has no obligation to provide CF&Co
any advance copy of such filing or to provide CF&Co an opportunity to object to
such filing if such filing does not name CF&Co or does not relate to the
transactions contemplated hereunder) and the Company will furnish to CF&Co at
the time of filing thereof a copy of any document that upon filing is deemed to
be incorporated by reference into the Registration Statement or Prospectus,
except for those documents available via EDGAR; and (iv) the Company will cause
each amendment or supplement to the Prospectus to be filed with the Commission
as required pursuant to the applicable paragraph of Rule 424(b) of the
Securities Act or, in the case of any document to be incorporated therein by
reference, to be filed with the Commission as required pursuant to the Exchange
Act, within the time period prescribed (the determination to file or not file
any amendment or supplement with the Commission under this Section 7(a), based
on the Company’s reasonable opinion or reasonable objections, shall be made
exclusively by the Company).
          (b)  Notice of Commission Stop Orders. During any period in which a
Prospectus relating to any Placement Shares is required to be delivered by CF&Co
under the Securities Act, the Company will advise CF&Co, promptly after it
receives notice or obtains knowledge thereof, of the issuance or threatened
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement, of the suspension of the qualification of the Placement
Shares for offering or sale in any jurisdiction, or of the initiation or
threatening of any proceeding for any such purpose; and it will promptly use its
commercially reasonable efforts to prevent the issuance of any stop order or to
obtain its withdrawal if such a stop order should be issued.
          (c)  Delivery of Prospectus; Subsequent Changes. During any period in
which a Prospectus relating to the Placement Shares is required to be delivered
by CF&Co under the Securities Act with respect to the offer and sale of the
Placement Shares, the Company will use its best efforts to comply with all
requirements imposed upon it by the Securities Act, as from time to time in
force, and to file on or before their respective due dates all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any other
provision of or under the Exchange Act. If during such period any event occurs
as a result of which the Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances then
existing, not misleading, or if during such period it is necessary to amend or
supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify CF&Co to suspend the offering
of Placement Shares during such period and the Company will promptly amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance.

 



--------------------------------------------------------------------------------



 



          (d)  Listing of Placement Shares. During any period in which the
Prospectus relating to the Placement Shares is required to be delivered by CF&Co
under the Securities Act with respect to the offer and sale of the Placement
Shares, the Company will use its commercially reasonable efforts to cause the
Placement Shares to be listed on the Exchange and to qualify the Placement
Shares for sale under the securities laws of such jurisdictions as CF&Co
reasonably designates and to continue such qualifications in effect so long as
required for the distribution of the Placement Shares; provided, however, that
the Company shall not be required in connection therewith to qualify as a
foreign corporation or dealer in securities or file a general consent to service
of process in any jurisdiction.
          (e)  Delivery of Registration Statement and Prospectus. The Company
will furnish to CF&Co and its counsel (at the expense of the Company) copies of
the Registration Statement, the Prospectus (including all documents incorporated
by reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as CF&Co may
from time to time reasonably request and, at CF&Co’s request, will also furnish
copies of the Prospectus to each exchange or market on which sales of the
Placement Shares may be made; provided, however, that the Company shall not be
required to furnish any document (other than the Prospectus) to CF&Co to the
extent such document is available on EDGAR.
          (f)  Earnings Statement. The Company will make generally available to
its security holders as soon as practicable, that satisfies the provisions of
Section 11(a) and Rule 158 of the Securities Act. Any document or information
filed with the Commission and available on EDGAR shall be deemed to be delivered
for purposes of this section.
          (g)  Expenses. The Company, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated, in
accordance with the provisions of Section 11 hereunder, will pay all reasonable
expenses incident to the performance of its obligations hereunder, including,
but not limited to, expenses relating to (i) the preparation, printing and
filing of the Registration Statement and each amendment and supplement thereto,
of each Prospectus and of each amendment and supplement thereto, (ii) the
preparation, issuance and delivery of the Placement Shares, (iii) the
qualification of the Placement Shares under securities laws in accordance with
the provisions of Section 7(d) of this Agreement, including filing fees and any
reasonable fees or disbursements of counsel for CF&Co in connection therewith,
(iv) the printing and delivery to CF&Co of copies of the Prospectus and any
amendments or supplements thereto, and of this Agreement, (v) the fees and
expenses incurred in connection with the listing or qualification of the
Placement Shares for trading on the Exchange, (vi) filing fees and expenses, if
any, of the Commission and the NASD Corporate Finance Department.
          (h)  Use of Proceeds. The Company will use the Net Proceeds as
described in the Prospectus in the section entitled “Use of Proceeds.”
          (i)  Notice of Other Sales. During either the pendency of any
Placement Notice given hereunder, or any period in which the Prospectus relating
to the Placement Shares is required to be delivered by CF&Co, the Company shall
provide CF&Co notice as promptly as reasonably

 



--------------------------------------------------------------------------------



 



possible before it offers to sell, contracts to sell, sells, grants any option
to sell or otherwise disposes of any shares of Common Stock (other than
Placement Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire Common Stock; provided, that such notice shall not
be required in connection with the (i) issuance, grant or sale of Common Stock,
options to purchase shares of Common Stock or Common Stock issuable upon the
exercise of options or other equity awards pursuant to the the 1995 Stock Option
Plan, the 2000 Stock Incentive Plan, the 2000 Employee Stock Repurchase Plan
(each as amended to date and hereafter amended) and any stock option plans,
deferred compensation plans, restricted stock plans and employee stock purchase
plans hereafter adopted in compliance with the NASD Marketplace
Rule 4350(i)(1)(D) or (ii) the issuance or sale of Common Stock pursuant to any
dividend reinvestment plan that the Company may adopt from time to time provided
the implementation of such is disclosed to CF & Co. in advance or (iii) the
issuance of Common Stock upon the exercise of any currently outstanding warrant.
          (j)  Change of Circumstances. The Company will, at any time during the
pendency of a Placement Notice, advise CF&Co promptly after it shall have
received notice or obtained knowledge thereof, of any information or fact that
would alter or affect in any material respect any opinion, certificate, letter
or other document required to be provided to CF&Co pursuant to this Agreement.
          (k)  Due Diligence Cooperation. The Company will cooperate with any
reasonable due diligence review conducted by CF&Co or its agents in connection
with the transactions contemplated hereby, including, without limitation,
providing information and making available documents and senior corporate
officers, during regular business hours and at the Company’s principal offices,
as CF&Co may reasonably request.
          (l)  Required Filings Relating to Placement of Placement Shares. The
Company agrees that on such dates as the Securities Act shall require, the
Company will (i) file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b) under the Securities Act (each and every
filing under Rule 424(b), a “Filing Date”), which prospectus supplement will set
forth, within the relevant period, the amount of Placement Shares sold through
CF&Co, the Net Proceeds to the Company and the compensation payable by the
Company to CF&Co with respect to such Placement Shares, and (ii) deliver such
number of copies of each such prospectus supplement to each exchange or market
on which such sales were effected as may be required by the rules or regulations
of such exchange or market.
          (m)  Representation Dates; Certificate. During the term of this
Agreement, on the date of the first Placement Notice given hereunder and each
time the Company (i) files the Prospectus relating to the Placement Shares or
amends or supplements the Registration Statement or the Prospectus relating to
the Placement Shares (other than a prospectus supplement filed in accordance
with Section 7(l) of this Agreement) by means of a post-effective amendment,
sticker, or supplement but not by means of incorporation of document(s) by
reference to the Registration Statement or the Prospectus relating to the
Placement Shares; (ii) files an annual report on Form 10-K under the Exchange
Act; (iii) files its quarterly reports on Form 10-Q under the Exchange Act;
(iv) files a report on Form 8-K containing amended financial information (other
than an earnings release, to “furnish” information pursuant to Items 2.02 or
7.01 of Form 8-K or to provide disclosure pursuant to Item 8.01 of Form 8-K
relating to the reclassifications of

 



--------------------------------------------------------------------------------



 



certain properties as discontinued operations in accordance with Statement of
Financial Accounting Standards No. 144) under the Exchange Act (each date of
filing of one or more of the documents referred to in clauses (i) through
(iv) shall be a “Representation Date”); the Company shall furnish CF&Co with a
certificate, in the form attached hereto as Exhibit 7(m). The requirement to
provide a certificate under this Section 7(m) shall be waived for any
Representation Date occurring at a time at which no Placement Notice is pending,
which waiver shall continue until the earlier to occur of the date the Company
issues a Placement Notice hereunder (which for such calendar quarter shall be
considered a Representation Date) and the next occurring Representation Date.
Notwithstanding the foregoing, if the Company subsequently issues a Replacement
Notice following a Representation Date when the Company relied on such waiver
and did not provide CF&Co with a certificate under this Section 7(m), then the
Company shall provide CF&Co with a certificate, in the form attached hereto as
Exhibit 7(m), dated the date of the Placement Notice.
          (n)  Legal Opinion. On the date of the first Placement Notice given
hereunder and thereafter within five (5) Trading Days of each Representation
Date with respect to which the Company is obligated to deliver a certificate in
the form attached hereto as Exhibit 7(m) for which no waiver is applicable, the
Company shall cause to be furnished to CF&Co a written opinion of Morgan Lewis &
Bockius LLP (the “Company Counsel”), dated the Representation Date,
substantially similar to the form attached hereto as Exhibit 7(n)(1) (for the
date of the first Placement Notice given hereunder), and Exhibit 7(n)(2) (for
subsequent Representation Dates), modified, as necessary, to relate to the
Registration Statement and the Prospectus as then amended or supplemented;
provided, however, that in lieu of such opinions, counsel may furnish CF&Co with
a letter to the effect that CF&Co may rely on a prior opinion delivered under
this Section 7(n) to the same extent as if it were dated the date of such letter
(except that statements in such prior opinion shall be deemed to relate to the
Registration Statement and the Prospectus as amended or supplemented at such
Representation Date).
          (o)  Comfort Letter. On the date of the first Placement Notice given
hereunder and thereafter within five (5) Trading Days of the Representation Date
or any period in which the Prospectus relating to the Placement Shares is
required to be delivered by CF&Co, each time that the Registration Statement is
amended or the Prospectus supplemented to include additional amended financial
information or there is filed with the Commission any document incorporated by
reference into the Prospectus that contains additional amended financial
information (other than an earnings release, to “furnish” information pursuant
to Items 2.02 or 7.01 of Form 8-K or to provide disclosure pursuant to Item 8.01
of Form 8-K relating to the reclassifications of certain properties as
discontinued operations in accordance with Statement of Financial Accounting
Standards No. 144), the Company shall cause its independent accountants to
furnish CF&Co letters (the “Comfort Letters”), dated the date of such
Representation Date, in form and substance satisfactory to CF&Co, (i) confirming
that they are independent public accountants within the meaning of the
Securities Act and are in compliance with the applicable requirements relating
to the qualification of accountants under Rule 2-01 of Regulation S-X of the
Commission, (ii) stating, as of such date, the conclusions and findings of such
firm with respect to the financial information and other matters ordinarily
covered by accountants’ “comfort letters” to underwriters in connection with
registered public offerings (the first such letter, the “Initial Comfort
Letter”) and (iii) updating the Initial Comfort Letter with any information that
would have been included in the Initial Comfort Letter had it been given on

 



--------------------------------------------------------------------------------



 



such date and modified as necessary to relate to the Registration Statement and
the Prospectus, as amended and supplemented to the date of such letter. The
requirement to provide a Comfort Letter under this Section 7(o) shall be waived
for any Representation Date occurring at a time at which no Placement Notice is
pending, which waiver shall continue until the earlier to occur of the date the
Company issues a Placement Notice hereunder (which for such calendar quarter
shall be considered a Representation Date) and the next occurring Representation
Date. Notwithstanding the foregoing, if the Company subsequently decides to sell
Placement Shares following a Representation Date when the Company relied on such
waiver and did not provide CF&Co with a Comfort Letter under this Section 7(o),
then before CF&Co either delivers the Placement Notice or sells any Placement
Shares, the Company shall provide CF&Co with a Comfort Letter dated the date of
the Placement Notice.
          (p)  Market Activities. The Company will not, directly or indirectly
take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares.
          (q)  Investment Company Act. The Company will conduct its affairs in
such a manner so as to reasonably ensure that neither it nor the Subsidiaries
will be or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.
          (r)  Sarbanes-Oxley Act. The Company and the Subsidiaries will
maintain and keep accurate books and records reflecting their assets and
maintain internal accounting controls in a manner designed to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with generally
accepted accounting principles and including those policies and procedures that
(i) pertain to the maintenance of records that in reasonable detail accurately
and fairly reflect the transactions and dispositions of the assets of the
Company, (ii) provide reasonable assurance that transactions are recorded as
necessary to permit the preparation of the Company’s consolidated financial
statements in accordance with generally accepted accounting principals ,
(iii) that receipts and expenditures of the Company are being made only in
accordance with management’s and the Company’s directors’ authorization, and
(iv) provide reasonable assurance regarding prevention or timely detection of
unauthorized acquisition, use or disposition of the Company’s assets that could
have a material effect on its financial statements. The Company and the
Subsidiaries will maintain such controls and other procedures, including,
without limitation, those required by Sections 302 and 906 of the Sarbanes-Oxley
Act, and the applicable regulations thereunder that are designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission’s rules and forms,
including, without limitation, controls and procedures designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is accumulated and communicated to the
Company’s management, including its Chief Executive Officer and principal
financial officer, or persons performing similar functions, as appropriate to
allow timely decisions regarding required disclosure and to ensure that material
information relating to the Company or the Subsidiaries is made known to them by
others within those entities,

 



--------------------------------------------------------------------------------



 



particularly during the period in which such periodic reports are being
prepared. The Company and the Subsidiaries will use their best efforts to comply
with all effective applicable provisions of the Sarbanes-Oxley Act.
     8.   Conditions to CF&Co’s Obligations. The obligations of CF&Co hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by CF&Co of a due diligence review satisfactory to CF&Co in its
reasonable judgment, and to the continuing satisfaction (or waiver by CF&Co in
its sole discretion) of the following additional conditions:
          (a)  Registration Statement Effective. The Registration Statement
shall have become effective and shall be available for the (i) resale of all
Placement Shares issued to CF&Co and not yet sold by CF&Co and (ii) the sale of
all Placement Shares contemplated to be issued by any Placement Notice.
          (b)  No Material Notices. None of the following events shall have
occurred and be continuing: (i) receipt by the Company of any request for
additional information from the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendments or
supplements to the Registration Statement or the Prospectus; (ii) the issuance
by the Commission or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; (iv) the occurrence of any event that makes any material statement made
in the Registration Statement or the Prospectus or any material document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in the Registration
Statement, related Prospectus or documents so that, in the case of the
Registration Statement, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and, that in the case
of the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
          (c)  Material Changes. Except as contemplated in the Prospectus, or
disclosed in the Company’s reports filed with the Commission, there shall not
have been any material adverse change, on a consolidated basis, in the
authorized capital stock of the Company or any Material Adverse Effect, or any
development that could reasonably be expected to cause a Material Adverse
Effect, or a downgrading in or withdrawal of the rating assigned to any of the
Company’s securities (other than asset backed securities) by any rating
organization or a public announcement by any rating organization that it has
under surveillance or review its rating of any of the Company’s securities
(other than asset backed securities), the effect of which, in the case of any
such action by a rating organization described above, in the reasonable judgment
of CF&Co (without relieving the Company of any obligation or liability it may
otherwise have), is

 



--------------------------------------------------------------------------------



 



so material as to make it impracticable or inadvisable to proceed with the
offering of the Placement Shares on the terms and in the manner contemplated in
the Prospectus.
          (d)  Legal Opinion. CF&Co shall have received the opinions of Company
Counsel required to be delivered pursuant Section 7(n) on or before the date on
which such delivery of such opinion is required pursuant to Section 7(n).
          (e)  Comfort Letter. CF&Co shall have received the Comfort Letter
required to be delivered pursuant Section 7(o) on or before the date on which
such delivery of such opinion is required pursuant to Section 7(o).
          (f)  Representation Certificate. CF&Co shall have received the
certificate required to be delivered pursuant to Section 7(m) on or before the
date on which delivery of such certificate is required pursuant to Section 7(m).
          (g)  No Suspension. Trading in the Shares shall not have been
suspended on the Exchange.
          (h)  Other Materials. On each date on which the Company is required to
deliver a certificate pursuant to Section 7(m), the Company shall have furnished
to CF&Co such appropriate further information, certificates and documents as
CF&Co may reasonably request. All such opinions, certificates, letters and other
documents will be in compliance with the provisions hereof. The Company will
furnish CF&Co with such conformed copies of such opinions, certificates, letters
and other documents as CF&Co shall reasonably request.
          (i)  Securities Act Filings Made. All filings with the Commission
required by Rule 424 under the Securities Act to have been filed prior to the
issuance of any Placement Notice hereunder shall have been made within the
applicable time period prescribed for such filing by Rule 424.
          (j)  Approval for Listing. The Placement Shares shall either have been
(i) approved for listing on the Exchange, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Shares on the Exchange at, or prior to, the issuance of any Placement Notice.
          (k)  No Termination Event. There shall not have occurred any event
that would permit CF&Co to terminate this Agreement pursuant to Section 11(a).
     9.   Indemnification and Contribution.
          (a)  Company Indemnification. The Company agrees to indemnify and hold
harmless CF&Co, the directors, officers, partners, employees and agents of CF&Co
and each person, if any, who (i) controls CF&Co within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, or (ii) is controlled
by or is under common control with CF&Co (a “CF&Co Affiliate”) from and against
any and all losses, claims, liabilities, expenses and damages (including, but
not limited to, any and all reasonable investigative, legal and other expenses
incurred in connection with, and any and all amounts paid in settlement (in
accordance with Section 9(a)) of, any action, suit or proceeding between any of
the indemnified parties and

 



--------------------------------------------------------------------------------



 



any indemnifying parties or between any indemnified party and any third party,
or otherwise, or any claim asserted), as and when incurred, to which CF&Co, or
any such person, may become subject under the Securities Act, the Exchange Act
or other federal or state statutory law or regulation, at common law or
otherwise, insofar as such losses, claims, liabilities, expenses or damages
arise out of or are based, directly or indirectly, on (i) any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement or the Prospectus or any amendment or supplement to the Registration
Statement or the Prospectus or (ii) the omission or alleged omission to state in
such document a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were made
in the case of the Prospectus, not misleading; provided, however, that this
indemnity agreement shall not apply to the extent that such loss, claim,
liability, expense or damage arises from the sale of the Placement Shares
pursuant to this Agreement and is caused directly or indirectly by an untrue
statement or omission made in reliance on and in conformity with information
relating to CF&Co and furnished in writing to the Company by CF&Co expressly for
inclusion in any document described in clause (a)(i) above. This indemnity
agreement will be in addition to any liability that the Company might otherwise
have.
          (b)  CF&Co Indemnification. CF&Co agrees to indemnify and hold
harmless the Company and its directors and each officer of the Company who
signed the Registration Statement, and each person, if any, who (i) controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act or (ii) is controlled by or is under common control with the
Company (a “Company Affiliate”) against any and all loss, liability, claim,
damage and expense described in the indemnity contained in Section 9(a), as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendments thereto) or the Prospectus (or any amendment or supplement thereto)
in reliance upon and in conformity with written information relating to CF&Co
and furnished to the Company by CF&Co expressly for inclusion in any document as
described in Section 9(a).
          (c)  Procedure. Any party that proposes to assert the right to be
indemnified under this Section 9 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 9, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 9 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 9 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party. If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any legal or other expenses except as provided below and except for the
reasonable costs of investigation subsequently incurred by the indemnified party
in

 



--------------------------------------------------------------------------------



 



connection with the defense. The indemnified party will have the right to employ
its own counsel in any such action, but the fees, expenses and other charges of
such counsel will be at the expense of such indemnified party unless (1) the
employment of counsel by the indemnified party has been authorized in writing by
the indemnifying party, (2) the indemnified party has reasonably concluded
(based on advice of counsel) that there may be legal defenses available to it or
other indemnified parties that are different from or in addition to those
available to the indemnifying party, (3) a conflict or potential conflict exists
(based on advice of counsel to the indemnified party) between the indemnified
party and the indemnifying party (in which case the indemnifying party will not
have the right to direct the defense of such action on behalf of the indemnified
party) or (4) the indemnifying party has not in fact employed counsel to assume
the defense of such action within a reasonable time after receiving notice of
the commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time for all such indemnified party or parties. All such
fees, disbursements and other charges will be reimbursed by the indemnifying
party promptly as they are incurred. An indemnifying party will not, in any
event, be liable for any settlement of any action or claim effected without its
written consent. No indemnifying party shall, without the prior written consent
of each indemnified party, settle or compromise or consent to the entry of any
judgment in any pending or threatened claim, action or proceeding relating to
the matters contemplated by this Section 9 (whether or not any indemnified party
is a party thereto), unless such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising or
that may arise out of such claim, action or proceeding.
          (d)  Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in the
foregoing paragraphs of this Section 9 is applicable in accordance with its
terms but for any reason is held to be unavailable from the Company or CF&Co,
the Company and CF&Co will contribute to the total losses, claims, liabilities,
expenses and damages (including any investigative, legal and other expenses
reasonably incurred in connection with, and any amount paid in settlement of,
any action, suit or proceeding or any claim asserted, but after deducting any
contribution received by the Company from persons other than CF&Co, such as
persons who control the Company within the meaning of the Securities Act,
officers of the Company who signed the Registration Statement and directors of
the Company, who also may be liable for contribution) to which the Company and
CF&Co may be subject in such proportion as shall be appropriate to reflect the
relative benefits received by the Company on the one hand and CF&Co on the
other. The relative benefits received by the Company on the one hand and CF&Co
on the other hand shall be deemed to be in the same proportion as the total net
proceeds from the sale of the Placement Shares (before deducting expenses)
received by the Company bear to the total compensation received by CF&Co from
the sale of Placement Shares on behalf of the Company. If, but only if, the
allocation provided by the foregoing sentence is not permitted by applicable
law, the allocation of contribution shall be made in such proportion as is
appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company, on the one hand,
and CF&Co, on the other, with respect to the statements or omission that
resulted in such loss, claim, liability, expense or damage, or action in respect
thereof, as well as any other

 



--------------------------------------------------------------------------------



 



relevant equitable considerations with respect to such offering. Such relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or CF&Co, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and CF&Co agree that it would not be just and equitable if
contributions pursuant to this Section 9(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in this Section 9(d)
shall be deemed to include, for the purpose of this Section 9(d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim to the extent consistent
with Section 9(c) hereof. Notwithstanding the foregoing provisions of this
Section 9(d), CF&Co shall not be required to contribute any amount in excess of
the commissions received by it under this Agreement and no person found guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 9(d),
any person who controls a party to this Agreement within the meaning of the
Securities Act, and any officers, directors, partners, employees or agents of
CF&Co, will have the same rights to contribution as that party, and each officer
of the Company who signed the Registration Statement will have the same rights
to contribution as the Company, subject in each case to the provisions hereof.
Any party entitled to contribution, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim for
contribution may be made under this Section 9(d), will notify any such party or
parties from whom contribution may be sought, but the omission to so notify will
not relieve that party or parties from whom contribution may be sought from any
other obligation it or they may have under this Section 9(d) except to the
extent that the failure to so notify such other party materially prejudiced the
substantive rights or defenses of the party from whom contribution is sought.
Except for a settlement entered into pursuant to the last sentence of
Section 9(c) hereof, no party will be liable for contribution with respect to
any action or claim settled without its written consent if such consent is
required pursuant to Section 9(c) hereof.
     10.   Representations and Agreements to Survive Delivery. All
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of CF&Co, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.
     11.   Termination.
          (a)  CF&Co shall have the right by giving notice as hereinafter
specified at any time to terminate this Agreement if (i) any Material Adverse
Effect, or any development that has actually occurred and that is reasonably
expected to cause a Material Adverse Effect has occurred that, in the reasonable
judgment of CF&Co, may materially impair the ability of CF&Co to sell the
Placement Shares hereunder, (ii) the Company shall have failed, refused or been
unable to perform any agreement on its part to be performed hereunder; provided,
however,

 



--------------------------------------------------------------------------------



 



in the case of any failure of the Company to deliver (or cause another person to
deliver) any certification, opinion, or letter required under Sections 7(m),
7(n), or 7(o), CF&Co’s right to terminate shall not arise unless such failure to
deliver (or cause to be delivered) continues for more than thirty (30) days from
the date such delivery was required to which such delivery was required; or
(iii) any other condition of CF&Co’s obligations hereunder is not fulfilled, or
(iv), any suspension or limitation of trading in the Placement Shares or in
securities generally on the Exchange shall have occurred. Any such termination
shall be without liability of any party to any other party except that the
provisions of Section 7(g) (Expenses), Section 9 (Indemnification), Section 10
(Survival of Representations), Section 16 (Applicable Law; Consent to
Jurisdiction) and Section 17 (Waiver of Jury Trial) hereof shall remain in full
force and effect notwithstanding such termination. If CF&Co elects to terminate
this Agreement as provided in this Section 11(a), CF&Co shall provide the
required notice as specified in Section 12 (Notices).
          (b)  The Company shall have the right, by giving ten (10) days notice
as hereinafter specified to terminate this Agreement in its sole discretion at
any time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall
remain in full force and effect notwithstanding such termination.
          (c)  CF&Co shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall
remain in full force and effect notwithstanding such termination.
          (d)  Unless earlier terminated pursuant to this Section 11, this
Agreement shall automatically terminate upon the issuance and sale of all of the
Placement Shares through CF&Co on the terms and subject to the conditions set
forth herein; provided that the provisions of Section 7(g), Section 9,
Section 10, Section 16 and Section 17 hereof shall remain in full force and
effect notwithstanding such termination.
          (e)  This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by
mutual agreement of the parties; provided, however, that any such termination by
mutual agreement shall in all cases be deemed to provide that Section 7(g),
Section 9, Section 10, Section 16 and Section 17 shall remain in full force and
effect.
          (f)  Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by CF&Co or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.
     12.   Notices.
          All notices or other communications required or permitted to be given
by any party to any other party pursuant to the terms of this Agreement shall be
in writing and if sent to CF&Co, shall

 



--------------------------------------------------------------------------------



 



be delivered to CF&Co at Cantor Fitzgerald & Co., 110 East 59th Street, New
York, New York 10022, fax no. (212) 829-4972, Attention: ITD-Investment Banking,
with copies to Stephen Merkel, General Counsel, at the same address, and DLA
Piper US LLP, 1251 Avenue of the Americas, New York, NY 10020, fax no.
(212) 884-8494, Attention: Dean M. Colucci; or if sent to the Company, shall be
delivered to Sangamo Biosciences, Inc., 501 Canal Boulevard, Suite A100,
Richmond, CA 94804 fax no. (510 236 8951 attention: Greg Zante, Vice President
Finance and Administration, with a copy to Morgan, Lewis & Bockius LLP, One
Market Place, San Fransico, CA 94105 fax no. (415) 442-1001, attention: John W.
Larson. Each party to this Agreement may change such address for notices by
sending to the parties to this Agreement written notice of a new address for
such purpose. Each such notice or other communication shall be deemed given
(i) when delivered personally or by verifiable facsimile transmission (with an
original to follow) on or before 4:30 p.m., New York City time, on a Business
Day or, if such day is not a Business Day, on the next succeeding Business Day,
(ii) on the next Business Day after timely delivery to a nationally-recognized
overnight courier and (iii) on the Business Day actually received if deposited
in the U.S. mail (certified or registered mail, return receipt requested,
postage prepaid). For purposes of this Agreement, “Business Day” shall mean any
day on which the Exchange and commercial banks in the City of New York are open
for business.
     13.   Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the Company and CF&Co and their respective successors and
the affiliates, controlling persons, officers and directors referred to in
Section 9 hereof. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party.
     14.   Adjustments for Stock Splits. The parties acknowledge and agree that
all share-related numbers contained in this Agreement shall be adjusted to take
into account any stock split, stock dividend or similar event effected with
respect to the Placement Shares.
     15.   Entire Agreement; Amendment; Severability. This Agreement (including
all schedules and exhibits attached hereto and placement notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and CF&Co. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

 



--------------------------------------------------------------------------------



 



     16.   Applicable Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the principles of conflicts of laws. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.
     17.   Waiver of Jury Trial. The Company and CF&Co each hereby irrevocably
waives any right it may have to a trial by jury in respect of any claim based
upon or arising out of this agreement or any transaction contemplated hereby.
     18.   Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile transmission.
[Remainder of Page Intentionally Blank]

 



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth the understanding between the Company
and CF&Co, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and CF&Co.

                  Very truly yours,    
 
                SANGAMO BIOSCIENCES, INC.    
 
           
 
  By:   /s/ Greg Zante     
 
     
 
Name: Greg Zante
Title: Vice President, Finance and Administration    
 
                ACCEPTED as of the date
first-above written:    
 
                CANTOR FITZGERALD & CO.    
 
           
 
  By:   /s/ Jeffrey Lumby     
 
     
 
Name: Jeffrey Lumby
Title: Senior Managing Director,
          Equity Capital Markets    

28



--------------------------------------------------------------------------------



 



SCHEDULE 1
FORM OF PLACEMENT NOTICE

         
From:
  [   ]
Cc:
  [   ]
To:
  [   ] Subject:   Controlled Equity Offering—Placement Notice

Gentlemen:
Pursuant to the terms and subject to the conditions contained in the Controlled
Equity OfferingSM Sales Agreement between Sangamo Biosciences, Inc. (the
“Company”) and Cantor Fitzgerald & Co. (“CF&Co”) dated May 18, 2007 (the
“Agreement”), I hereby request on behalf of the Company that CF&Co sell up to [
] shares of the Company’s common stock, par value $0.01 per share, at a minimum
market price of $                     per share.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
CANTOR FITZGERALD & CO.
SANGAMO BIOSCIENCES, INC.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
Compensation
CF&Co shall be paid compensation equal to five percent (5%) of the gross
proceeds from the sales of Shares pursuant to the terms of this Agreement.

 



--------------------------------------------------------------------------------



 



Exhibit 7(n)
MATTERS TO BE COVERED BY INITIAL OPINION OF
MORGAN LEWIS & BOCKIUS LLP

 



--------------------------------------------------------------------------------



 



Exhibit 7(n)(2)
Matters to be covered by subsequent Company Counsel Opinions

 



--------------------------------------------------------------------------------



 



Exhibit 7(m)
OFFICER CERTIFICATE
The undersigned, the duly qualified and elected
                                        , of SANGAMO BIOSCIENCES, INC.
(“Company”), a Delaware corporation, does hereby certify in such capacity and on
behalf of the Company, pursuant to Section 7(m) of the Sales Agreement dated
April [ ], 2007 (the “Sales Agreement”) between the Company and Cantor
Fitzgerald & Co., that to the best of the knowledge of the undersigned.
          (i) The representations and warranties of the Company in Section 6 of
the Sales Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relation to
materiality or Material Adverse Effect, are true and correct on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, with the
same force and effect as if expressly made on and as of the date hereof and
(B) to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date, with the same force and effect as if
expressly made on and as of the date hereof; and
          (ii) The Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied pursuant to the Sales
Agreement at or prior to the date hereof.

                     
 
          By:        
 
             
 
Name:
Title:    
 
                   
Date:
                   
 
 
 
               

- 2 -